UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 07, 2011 CHINA MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 333-150952 46-0521269 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 12/F, Block D, Chang An Guo Ji No. 88 Nan Guan Zheng Street Beilin District, Xi'An, Shaan'Xi Province, China - 710068 (Address of principal executive offices) (86) 298765-1114 (Registrant’s telephone number, including area code) Copy of Communications to: Bernard & Yam, LLP Attn: Bin Zhou, Esq. 401 Broadway, Suite 1708 New York, NY 10013 Phone: 212-219-7783 Facsimile: 212-219-3604 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 07, 2011, Ying Xue resigned from the positions of Chief Financial Officer,Principal Accounting Officer, and Treasurer of the Board of Directors of China Media Inc (“Company”), effective immediately. Ying Xue’s resignation was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. On the same day, June 07, 2011, the Board of Directors of the Company appointed Mr. Shuncheng Ma as the new Chief Financial Officer and Principal Accounting Officer of the Company and the Treasurer of the Board of Directors, effective immediately. Mr. Ma received the bachelor degree in Northwest University in mathematics department in 1986. He received EMBA in Northwest University Economic Management School in 2005. He worked as general manager in Liubao Industrial Co. Ltd. from 1995. Mr. Ma worked as general manager in Shaanxi Hongbao Green Engineering Co. Ltd. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 07, 2011 CHINA MEDIA INC. By: /s/Dean Li Dean Li President, Chief Executive Officer, Secretary and Director
